Citation Nr: 0529809	
Decision Date: 11/07/05    Archive Date: 11/14/05

DOCKET NO.  97-03 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel



INTRODUCTION

The veteran had active service from March 1969 to October 
1970, which included a tour of duty in the Republic of 
Vietnam from October 1969 to October 1970, as well as later 
reserve service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 1996 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) in 
San Juan, the Commonwealth of Puerto Rico, which denied a 
claim of service connection for PTSD.  The Board has 
recharacterized the issue on appeal so as to comport with the 
veteran's specific claim and assertions.  Applicable law 
provides that certification is for administrative purposes 
and does not serve to either confer or deprive the Board of 
jurisdiction of an issue. 38 C.F.R. § 19.35.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify you if 
further action is required on your part.


REMAND

The Board initially notes that the development undertaken in 
this case does not comply with the Veterans Claims Assistance 
Act of 2000 (VCAA), full notice of which has yet to be 
provided, other than by a general duty to assist letter of 
April 2002, with indirect references contained in 
supplemental statements of the case (SSOC's).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  
Notice of VCAA must be provided.  

Second, the veteran's June 1995 VA Application for 
Compensation refers to service connection for a nervous 
condition, to include PTSD.  However, the RO has considered 
only the PTSD aspect of the claim on appeal.  Such 
development is necessary for an equitable disposition of the 
recharacterized claim on appeal.  

Third, reasonable attempts were made to obtain copies of 
pertinent private treatment records, as well as a more 
specific PTSD stressor statement, but the veteran's 
cooperation has been less than full.  Given that this matter 
must be remanded for other reasons, the veteran is accorded 
an additional opportunity to substantiate his claim. 

However, the veteran is advised that while the VA is 
obligated to assist him in the development of his claim, 
there is no VA duty to prove the claim.  See Wamhoff v. 
Brown, 8 Vet. App. 517 (1996); Wood v. Derwinski, 1 Vet. App. 
190, reconsidered, 1 Vet. App. 406 (1991).  Further, under 
VCAA, a claimant for VA benefits has the responsibility to 
present and support the claim.  38 U.S.C. § 5107(a).  
Additionally, any further failure of the veteran to cooperate 
with the Board's Remand development requests will be 
prejudicial to the claim on appeal.  Id.  

Fourth, the veteran's service medical and personnel records 
have not been obtained.  While the RO made several attempts 
to secure service medical records, an additional request is 
indicated to include service personnel records.  In April 
1996 the RO was advised by the National Personnel Records 
Center (NPRC) that the veteran's service medical records were 
not at that facility.  The NPRC forwarded the RO's request to 
the U.S. Army Reserve Personnel Center (ARPERCEN), and in 
July 1996 the RO was advised that the veteran's service 
medical records were not at that facility.  

The Board notes, however, that the veteran's January 1996 
PTSD Questionnaire indicates that he had service in the 
Puerto Rico Army National Guard from June 1973 to June 1977.  
No request has been made for copies of the veteran's service 
medical and service personnel records from the Adjutant 
General of the Puerto Rico National Guard.  .  

Fifth, an undated private psychological report (V.R., M.D.), 
received at the RO in May 1997, appears to provide a 
diagnosis of PTSD (the document is in Spanish and has yet to 
be translated into English).  While this document was 
considered in a February 1999 statement of the case (SOC) 
regarding another matter not presently on appeal, the 
document was not translated into English, and it was not 
considered in conjunction with the claim on appeal.  

Accordingly, the case is remanded to the VBA AMC for further 
action as follows:

1.  The VBA AMC should send the veteran a 
VCAA notice letter which complies with 
the notification requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159 with regard to a claim of service 
connection for a psychiatric disorder, to 
include PTSD.  The RO should specifically 
advise the veteran of what evidence is 
needed to support the recharacterized 
claim, and what evidence, if any, VA will 
request on his behalf, and what evidence 
he is expected to provide.  

The VBA AMC should advise the veteran of 
his need to cooperate not only in 
submitting any and all evidence in his 
possession which is potentially probative 
of his claim on appeal, but to identify 
any and all psychiatric treatment 
providers, with authorizations as 
previously requested, so that the VA may 
obtain copies of all such records from 
Drs. R. F. and V. R., as well as any 
other private treating psychiatrist, 
dated from October 1970 to the present.  

The veteran is advised that any 
verification of his PTSD stressor(s) 
requires more identifying and verifiable 
factual information than that which he 
has previously submitted.  

2.  The VBA AMC should obtain all 
outstanding VA treatment records, 
specifically those dated from August 2004 
to the present.  All information which is 
not duplicative of evidence already 
received should be associated with the 
claims file.  

3.  The VBA AMC will attempt to retrieve 
the veteran's service personnel records 
and service medical records from both the 
period of active duty, from March 1969 to 
October 1970, and reserve duty with 
either the U.S. Army Reserves or the 
Puerto Rico National Guard, from June 
1973 to June 1977.  The requests must 
include correspondence directed to the 
Adjutant General of the Puerto Pico 
National Guard.  A reply must be 
documented and maintained in the claims 
file.  

4.  If it is determined that any of these 
records are not available, the VBA AMC 
will detail its efforts to obtain such 
records; make a specific finding of non-
availability, and notify the veteran that 
it has been unable to obtain such records 
by identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim of service connection for a 
psychiatric disorder, to include PTSD.  

5.  The VBA AMC will obtain a 
translation, from Spanish to English, of 
the undated private psychiatric statement 
received at the RO in May 1997 and signed 
by Dr. V. R., for use in the adjudication 
of the appeal.  

6.  Upon the completion of the above 
requested development, the VBA AMC should 
consider whether the statement of Dr. V. 
R., or any statement of the veteran 
received in response to this Remand, 
warrants an additional attempt to verify 
any claimed PTSD stressor.  

7.  The veteran should be scheduled for a 
VA psychiatric examination (to include 
PTSD if and only if a more detailed PTSD 
stressor statement is received and such 
information is verified by the proper 
authority, as detailed below).  All 
indicated tests and studies should be 
performed, and the claims folder must be 
made available to the examiner for use in 
the study of the case.  Definitive 
diagnoses should be entered, with 
indication of the etiology of any 
diagnosis given, including depression, if 
found to exist.  A description of the 
degree of impairment resulting 
exclusively from service related 
psychiatric disability should be obtained 
and a GAF score should be obtained and 
explained, with reference and comment by 
the VA psychiatric examiner to the 
veteran's service medical and personnel 
records, as well as his documented post-
service clinical history.  

The examiner is to set forth all findings 
and conclusions, along with rationale and 
support for the diagnosis entered, in a 
clear, comprehensive and legible manner, 
with reference to supporting evidence.  

If and only if a PTSD stressor is 
verified as a result of the requested 
development, then the veteran should be 
scheduled for a VA psychiatric or PTSD 
examination.  The examiner should be 
asked to review the entire record in 
conjunction with the examination.  The 
report of the examination should include 
a list of diagnoses of all psychiatric 
disorders the veteran has.  The RO must 
specify for the examiner only the 
stressor(s) determined to have been 
corroborated by the evidence of record 
and instruct the examiner that only that 
event may be considered for the purpose 
of determining whether exposure to a 
stressor in service has resulted in 
current psychiatric symptoms and whether 
the diagnostic criteria of the DSM-IV to 
support a diagnosis of PTSD have been 
satisfied.  The examiner is advised that 
any stressors which have not been 
verified must not be considered credible 
in rendering the diagnosis.  The 
rationale for all opinions expressed must 
also be provided.  

8.  The VBA AMC must review the claims 
file and undertake any other notice or 
development it determines to be required 
under VCAA and its implementing 
regulations.  

9.  After all indicated development has 
been completed to the extent possible, 
The VBA AMC must review the entire claims 
file and adjudicate the recharacterized 
claim of entitlement to service 
connection for a psychiatric disorder, to 
include PTSD, on a de novo basis, 
specifically to include the translated 
psychiatric statement of Dr. V.R.  

If any benefit sought on appeal remains denied, the veteran 
and his representative should be furnished a SSOC as to the 
issue of entitlement to service connection for a psychiatric 
disorder, to include PTSD-which includes a recitation of all 
of the evidence of record, a de novo review, and reasons and 
bases for the decision.  The veteran and his representative 
should be given an appropriate opportunity to respond 
thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if in order.  No action is required on 
the part of the veteran or his representative until further 
notice is received.  By this action, the Board intimates no 
opinion as to the ultimate disposition warranted in this 
case.  The veteran has the right to submit additional 
evidence and argument on the matters which the Board has 
remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 


